                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                       )
CAMERON BURRELL,                       )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )    No. 2:20-cv-02035-SHM-dkv
                                       )
INDIGO AG INC.,                        )
                                       )
     Defendant.                        )
                                       )
                                       )

                                    ORDER



     Before the Court are three motions.          On January 24, 2020,

Plaintiff Cameron Burrell filed a Motion to Remand to State Court

(the “Motion to Remand”).      (ECF No. 7.)       On January 30, 2020,

Burrell filed a Motion for Expedited Emergency Hearing.                 (ECF

No. 8.) On February 3, 2020, Defendant Indigo AG Inc. (“Indigo”)

filed a Motion to Compel Arbitration and Stay Proceedings.              (ECF

No. 11.)    Indigo has not responsed to the Motion to Remand or

the Motion for Expedited Emergency Hearing.             For the following

reasons, the Motion to Remand is GRANTED.         The other motions are

DENIED AS MOOT.

I.   Background

     On    December   12,   2019,    Burrell    filed    a   Petition    for

Injunctive Relief (the “Initial Petition”) against Indigo in the
Chancery Court of Shelby County, Tennessee.      (ECF No. 1-3 at 2-

10.)   Burrell farms land in Sunflower County, Mississippi, that

he leases from the State of Mississippi.       (Id. at 3 ¶ 1.)      In

September 2019, Burrell entered into a contract with Indigo (the

“Contract”) in which Burrell agreed to sell Indigo 50,000 bushels

of soybeans.   (Id. at 3 ¶ 2.)    Burrell has delivered 8,688.58 of

the bushels but has canceled the remainder of the Contract.       (Id.

at 4 ¶ 4; id. at 21.)     The unpaid proceeds for the completed

portion of the Contract are $77,850.       (See id. at 21; see also

ECF No. 1 ¶ 22.)   In November 2019, Indigo informed Burrell that

it would assess a cancellation penalty of approximately $48,000

of the $77,850 in proceeds it owes Burrell under the Contract.

(ECF No. 1-3 at 4-5 ¶ 5.)         In the Initial Petition, Burrell

sought an injunction “restraining and enjoining [Indigo] from

making penalty deductions from [his] account.”      (Id. at 2.)     On

December 12, 2019, Burrell’s counsel emailed a copy of the

Initial Petition to a member of Indigo’s in-house counsel team.

(Id. at 10.)    On December 13, 2019, Indigo’s counsel filed a

notice of appearance in the Chancery Court.      (ECF No. 7-1.)

       On January 6, 2020, Indigo filed a motion to dismiss the

Initial Petition for failure to join an indispensable party.

(ECF No. 1-3 at 85-91.)   On January 10, 2020, the Chancery Court

held an injunction hearing.      (See generally id. at 144-267.)    At

that hearing, the Chancery Court denied Indigo’s motion to

                                   2
dismiss; granted a mandatory injunction; ordered Indigo to pay

the cancellation penalty into escrow with the Chancery Court;

and ordered Indigo to pay the balance of the proceeds owed under

the Contract to the State of Mississippi.               (Id. at 222-23, 233-

41.)   On January 13, 2020, Burrell filed an Amended Petition for

Injunctive Relief and Money Damages (the “Amended Petition”).

(ECF No. 1-1.)           The Amended Petition reiterates the factual

allegations       of    the    Initial   Petition,   reiterates    Burrell’s

request for an injunction, and adds several claims for damages.

(See generally id.)           On January 16, 2020, Indigo removed to this

Court.      (ECF No. 1.)        On January 24, 2020, Burrell filed the

Motion to Remand.         (ECF No. 7.)

II.    Jurisdiction

       In   its    Notice      of   Removal,   Indigo    asserts   that   the

requirements for diversity jurisdiction have been satisfied.

(ECF No. 1 ¶¶ 7-22.)          Under 28 U.S.C. § 1332(a), “[t]he district

courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . .

citizens of different states.”

       The Court has diversity jurisdiction over this matter.

Burrell is a resident citizen of Tennessee and Indigo is a

Delaware corporation with its principal place of business in

Massachusetts.         (ECF No. 1 ¶¶ 14-15.)    The amount in controversy

                                         3
requirement is satisfied.          Burrell’s claims are based on the

$77,850 in unpaid proceeds under the Contract.             (Id. ¶¶ 21-22.)

III. Standard of Review

       On a motion to remand, the removing party bears the burden

of establishing that removal was proper.             Long v. Bando Mfg. of

Am.,   Inc.,   201   F.3d   754,    757     (6th   Cir.   2000).        Removal

jurisdiction requires a showing that the federal court has

original   jurisdiction     over    the   action,    either    through:     (1)

diversity of citizenship under 28 U.S.C. § 1332; or (2) federal

question jurisdiction under 28 U.S.C. § 1331.             28 U.S.C. § 1441.

Notice of removal must be filed “within 30 days after the receipt

by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which

such action or proceeding is based, or within 30 days after the

service of summons upon the defendant if such initial pleading

has then been filed in court and is not required to be served on

the    defendant,    whichever     period    is    shorter.”       28    U.S.C.

§ 1446(b)(1). “The removal petition is to be strictly construed,

with all doubts resolved against removal.” Her Majesty The Queen

in Right of the Province of Ontario v. City of Detroit, 874 F.2d

332, 339 (6th Cir. 1989) (citing Wilson v. USDA, 584 F.2d 137,

142 (6th Cir. 1978)).




                                      4
IV.   Analysis

      Burrell argues that remand is appropriate because Indigo’s

removal was untimely and because Indigo waived its right to

remove.    (ECF No. 7 at 4-7.)   Both of Burrell’s arguments are

well-taken.

      A.   Timeliness

      Notice of removal must be filed “within 30 days after the

receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based . . . .”   28 U.S.C.

§ 1446(b)(1).      “[T]he removal period is commenced when the

defendant has in fact received a copy of the initial pleading

that sets forth the removable claim.”   Tech Hills II Assocs. v.

Phoenix Home Life Mut. Ins. Co., 5 F.3d 963, 968 (6th Cir. 1993).

“The 30-day period in § 1446(b)(1) starts to run only if the

initial pleading contains ‘solid and unambiguous information

that the case is removable.’”    Berera v. Mesa Med. Grp., PLLC,

779 F.3d 352, 364 (6th Cir. 2015) (quoting Holston v. Carolina

Freight Carriers Corp., 936 F.2d 573 (6th Cir. 1991) (unpublished

table opinion)).     “Section 1446(b)’s requirement of solid and

unambiguous information is akin to actual notice.”    Id.

      The 30-day removal period in this case began on December

12, 2019, when Burrell’s counsel emailed Indigo’s counsel a copy

of the Initial Petition.   (ECF No. 1-3 at 10.)   Indigo states in

                                 5
its Notice of Removal that it was not served with the Initial

Petition until January 7, 2020.       (ECF No. 1 ¶ 10.)   That fact is

not material for purposes of determining when § 1446(b)(1)’s

removal clock began to run.      See Tech Hills II, 5 F.3d at 967-

68 (adopting the “‘receipt’ rule, which views the actual receipt

by a defendant of a complaint as sufficient to commence the

thirty-day [removal] period, irrespective of the technicalities

of state service of process requirements”) (citations omitted).

      When it received a copy of the Initial Petition on December

12, 2019, Indigo had “solid and unambiguous information” that

this case was removable.    Berera, 779 F.3d at 364.      The Initial

Petition asserted a claim for injunctive relief addressing the

unpaid proceeds due Burrell under the Contract.       (ECF No. 1-3 at

2-10.)   A December 4, 2019 cancellation notice that Indigo sent

Burrell -- which Burrell attached as an exhibit to the Initial

Petition -- makes clear that the value of those unpaid proceeds

was 8,688.58 bushels at $8.96 per bushel.       (ECF No. 1-3 at 21.)

That equals $77,850.     On the face of the Initial Petition and

its   exhibits,   the   amount   in    controversy   requirement   was

satisfied.   See, e.g., Marshall v. RMH Franchise Holdings, Inc.,

No. 5:19-cv-039, 2019 WL 3877568, at *2-3 (E.D. Ky. Aug. 16,

2019) (although “the state court complaint did not expressly

state the amount of damages sought,” defendants had notice that

case was removable because a “stipulation attached to the state

                                  6
court complaint” informed defendants that plaintiff sought in

excess of $1,000,000 in damages); D’Itri v. Encompass Indem.

Co., No. 4:16-cv-0346, 2016 WL 8674656, at *2 (N.D. Ohio July 1,

2016)   (defendant   had   notice   that   case   was   removable   when

plaintiffs filed a complaint seeking insurance coverage for “loss

inventories exceed[ing] $75,000”); Mozee v. Dugger, 616 F. Supp.

2d 672, 674 (W.D. Ky. 2009) (defendants had notice that case was

removable where, “upon receiving the complaint[,] Defendants

were easily able to ascertain that it exceeded the minimum

jurisdictional amount”).

     In its Notice of Removal, Indigo argues that “no grounds

for removal existed” when Burrell filed the Initial Petition

because the Initial Petition “only sought injunctive relief.”

(ECF No. 1 ¶ 10.)     Indigo argues that the case did not become

removable until January 13, 2020, when Burrell filed the Amended

Petition asserting claims for money damages.        (Id. ¶ 11.)     That

is not a correct statement of the law.        Cases where plaintiffs

seek injunctive relief are as subject to diversity jurisdiction

as any other types of cases.        “‘In actions seeking declaratory

or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the

litigation.’”   Cleveland Hous. Renewal Project v. Deutsche Bank

Tr. Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt v. Wash.

State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977)); see also

                                    7
28 U.S.C. § 1446(c)(2)(A) (providing that, when removal is sought

on the basis of diversity jurisdiction, “the notice of removal

may assert the amount in controversy if the initial pleading

seeks . . . nonmonetary relief”).

     As Indigo recognizes, this case is about “the proceeds of

[Burrell’s] crop yield,” which equal “8,688.58 [bushels] at a

price of $8.96 per bushel for a total amount of $77,849.68.”

(ECF No. 1 ¶ 22.)    The “object of the litigation” has a value in

excess of $75,000.      That fact was clear from the Initial Petition

and its exhibits.       (See ECF No. 1-3 at 2-10, 21.)

     The 30-day removal period in this case began on December

12, 2019, when Indigo received a copy of the Initial Petition.

It elapsed on Monday, January 13, 2020, the first weekday after

the 30-day period ended.      See Fed. R. Civ. P. 6(a)(1)(C).        Indigo

filed the Notice of Removal on January 16, 2020.               (ECF No. 1.)

The Notice of Removal was untimely.         Remand is appropriate.

     B.     Waiver

     “The right of removal of a suit from state court to federal

court is a statutory right.”        Regis Assocs. v. Rank Hotel (Mgmt.)

Ltd., 894 F.2d 193, 195 (6th Cir. 1990) (citing 28 U.S.C.

§ 1441)).    “That right may be waived, however, by acts taken

subsequent   to   the    creation    of   the   right   that    indicate   a

submission to the jurisdiction of the state court.”                 Bolivar

Sand Co., Inc. v. Allied Equip., Inc., 631 F. Supp. 171, 172

                                      8
(W.D.   Tenn.    1986).        “[S]uch       waiver   must      be   clear    and

unequivocal.”     Regis Assocs., 894 F.2d at 195.

     Federal     courts    routinely       find    that   the    filing      of     a

dispositive     motion    in   state   court      constitutes    a    clear       and

unequivocal waiver of the right to remove.                   See, e.g., Sole

Supports, Inc. v. Mojo Feet, LLC, No. 1:13-cv-0061, 2013 WL

12336228, at *2 (M.D. Tenn. Aug. 7, 2013) (collecting cases and

finding that defendants’ filing of a motion to dismiss for

failure to state a claim “constituted a waiver of the Defendants’

right to removal”); Hughes v. UPS Supply Chain Solutions, Inc.,

815 F. Supp. 2d 993, 998 (W.D. Ky. 2011) (collecting cases and

holding that “Defendants waived their right to removal by filing

a motion to dismiss in state court while . . . their alleged

grounds for removal existed”).             “[I]f a potentially dispositive

motion, such as a motion to dismiss, is made and argued by the

defendant,     the   state     court’s      adverse    decision      cannot        be

‘appealed’ to this Court by way of removal.”               Bolivar Sand, 631

F. Supp. at 173.

     As discussed supra, this case was clearly removable as of

December 12, 2019.       Rather than remove, Indigo filed a motion to

dismiss for failure to join an indispensable party on January 6,

2020. (ECF No. 1-3 at 85-91.) The Chancery Court denied Indigo’s

motion to dismiss on January 10, 2020 (id. at 222-23), after

which Indigo removed to this Court.               (ECF No. 1.)       By pursuing

                                       9
a dispositive motion in the Chancery Court, Indigo waived its

right to remove.   Remand is appropriate.

V.   Conclusion

     For the foregoing reasons, Burrell’s Motion to Remand to

State Court is GRANTED.     The Motion for Expedited Emergency

Hearing and the Motion to Compel Arbitration and Stay Proceedings

are DENIED AS MOOT.   This case is REMANDED to the Chancery Court

of Shelby County, Tennessee.



So ordered this 6th day of February, 2020.



                                 /s/ Samuel H. Mays, Jr.
                               Samuel H. Mays, Jr.
                               UNITED STATES DISTRICT JUDGE




                                10
